Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.

 Response to Amendment
The amendment filed 4/23/2021 has been entered.  Claims 1, 2, 5-14, 17-21, 23, 24, and 26-28 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 2/1/2021.

	Response to Arguments
Applicant amends independent claim 1 to recite “automatically identifying a plurality of potential customers from an internal database without them taking any action, who may be interested in receiving the vehicle wrap design” and “generating, without any action from the potential customers, a vehicle wrap design for covering a vehicle based on a pre-defined template of the vehicle and the obtained customer information, wherein the pre-defined template of the vehicle is identified based on an industry classification code associated with each of the potential customers”.  Applicant argues on pages 9-11 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 13, 14, 21, 23, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan et al. (US PGPUB 20180374274) in view of Alexander et al. (US PGPUB 20170076335) in further view of Furlan et al. (US Patent 10,846,534) and in still further view of Ahluwalia (US Patent 8095431).
As per claim 1, Selvarajan discloses a method for automatically generating a vehicle wrap design that is unique to a potential customer (Selvarajan, abstract and [0063], where the system can be used for generating vehicle wraps), comprising: 
generating, using the computing device, a vehicle wrap design for covering a vehicle based on the obtained customer information (Selvarajan, Fig. 2 and [0064], where an existing 2D Vector (as an SVG file) is selected based on the 3D model, which outlines the paths and geometries of the model; the 2D vector maps to the vehicle wrap design), wherein the vehicle is identified based on an industry classification code associated with the each of the potential customers;
generating, using the computing device, a three-dimensional rendering of the vehicle; applying the vehicle wrap design is applied to the three-dimensional rendering of the vehicle wrap (Selvarajan, [0055] and [0064]-[0065], where an image rendering based on the design can be performed); and 
causing a client device of at least one of the potential customers to display the three-dimensional rendering with the applied vehicle wrap (Selvarajan, Fig. 1, #100, [0058], and [0006],where the 3D model is displayed).
Selvarajan discloses a process for creating editable 3D models from a 3D database based on a user’s inputs; the model is subject to further editing by users.  Selvarajan’s process can be applied to clothing or car wraps.  However Selvarajan doesn’t disclose obtaining customer information automatically corresponding to each of a plurality of potential customers identified from an internal database.  However, Alexander discloses automatically identifying a plurality of potential customers from an internal database without them taking any action who may be interested in receiving the clothing design (Alexander, Fig. 1, #106, where the user profile center #102, insights-based database #104, and 3D generic models database #112 collectively map to the claimed internal database);
obtaining customer information corresponding to each of the potential customers (Alexander, [0035]-[0036], where information about consumers is extracted from a plurality of data sources), wherein the customer information is obtained from a website of each of the potential customers (Alexander, Fig. 2, #202, [0035]-[0036] and [0046], where additional information about consumers is obtained by crawling social media sites and other web information; [0005], [0010], and [0017], the customer information obtained includes body type, size, and fitment information obtained from photographs of the customer obtained from the databases);
generating, without any action from the potential customers, a vehicle wrap design for covering a vehicle based on a pre-defined template of the vehicle and the obtained customer information, wherein the user’s size information is identified based on information stored in the database (Alexander, [0035]-[0036] and [0046], where information about consumers is extracted from the databases, and where additional information about consumers is obtained by crawling social media sites and other web information; and [0055], where the offers can be pushed over various channels to various types of devices such as mobile phones or tablets, implying no action on the user’s part; and [0005], [0010], and [0017], the customer information obtained includes body type, size, and fitment information obtained from photographs of the customer obtained from the databases).

For more explanation look at Fig. 1 of Alexander below (with added annotations):

    PNG
    media_image1.png
    788
    572
    media_image1.png
    Greyscale

Selvarajan teaches generating editable designs for 3D models and Alexander teaches automatically retrieving a set of customers from a plurality of data sources and crawling the web 
Selvarajan in view of Alexander discloses a process for generating 3D models of clothing or vehicle wraps the user might be interested in and displaying those 3D models to the user’s device without any action on the user’s part, which includes information of the user’s body type and size obtained from the databases.  Selvarajan in view of Alexander doesn’t disclose obtaining vehicle information about a vehicle code from a database.  However Furlan discloses based on web content of the website, generate information regarding vehicles a user is qualified to buy in a facility, wherein the vehicle is identified based on an industry classification code associated with the each of the potential customers (Furlan, Fig. 22, showing a QR code on a vehicle in a lot from which the vehicle info is obtained; and 26:10-29, where a vehicle code is obtained from a QR code on or near the vehicle; this QR code is sent to a facility server and used to obtain vehicle pricing information from the facility database; and 24:41-57, where the vehicle code is used to obtain information about the identified vehicle including make, model, year, brand, etc.) 

Selvarajan in view of Alexander and Furlan doesn’t disclose but Ahluwalia discloses and wherein the customer information comprises business name, contact information, logo, URL, trademark, company industry classification code or slogan (Ahluwalia, 19:45-53, where the customer selects a vehicle and the customer’s info is retrieved from a website; and 18:17-19 and 29-34, where the customer information includes contact info).
Selvarajan in view of Alexander and Furlan teaches generating editable designs for 3D models and automatically retrieving a set of customers from a plurality of data sources and Ahluwalia teaches obtaining retrieving customer information from a website when the customer selects a vehicle where the customer’s information includes contact information.  Selvarajan in view of Alexander and Furlan contains a “base” process of generating editable designs for 3D models and automatically retrieving a set of customers from a plurality of data sources.  Ahluwalia contains a “comparable” process of obtaining retrieving customer information from a website when the customer selects a vehicle where the customer’s information includes contact information that has been improved in the same way as the claimed invention.  Ahluwalia’s known “improvement” could have been applied in the same way to the “base” process of 

As per claim 5, claim 1 is incorporated and Selvarajan in view of Alexander, Furlan, and Ahluwalia discloses preprocessing the customer information before or after the customer information is included in the vehicle wrap design, wherein the preprocessing comprises color changing, cropping, rotating, scaling, smoothing, masking, merging, filtering, or flattening (Selvarajan, [0074]-[0077], where color information is applied to the 3D model when applying the 2D geometries to the 3D model; this maps to preprocessing).

As per claim 11, claim 1 is incorporated and Selvarajan in view of Alexander, Furlan and Ahluwalia discloses further comprising:  receiving user interactions at the client device while the three-dimensional rendering with the applied vehicle wrap is displayed at the client device; and modifying the vehicle wrap design based on the user interactions (Selvarajan, [0038]-[0042], where the editing of the 3D model using one or more 2D vectors maps to displaying a rendering on a client device and modifying the vehicle wrap design based on the user interactions).

As per claim 13, claim 1 is incorporated and Selvarajan in view of Alexander, Furlan and Ahluwalia discloses wherein causing the three-dimensional rendering with the applied vehicle wrap to be displayed at a client device comprises:  while capturing an image at the client device, superimposing the vehicle wrap design over at least a portion of the image (Selvarajan, Fig. 9).

As per claim 14, Selvarajan in view of Alexander, Furlan and Ahluwalia discloses a system for generating a vehicle wrap design comprising: at least one computing device to:
obtain customer information corresponding to each of a plurality of potential customers identified from an internal database, 
wherein the customer information is obtained from a website of each of the potential customers and wherein the customer information comprises business name, contact information, logo, URL, trademark, company industry classification code or slogan;
based on web content of the website, generate a vehicle wrap design for covering a vehicle, wherein the vehicle is identified based on an industry classification code associated with the each of the potential customers;
generate a three-dimensional rendering of the vehicle, 
wherein the vehicle wrap design is applied to the three-dimensional rendering of the vehicle; and 
cause a client device of the each of the potential customers to display the three-dimensional rendering with the applied vehicle wrap (see claim 1 rejection for detailed analysis).

As per claim 21, claim 14 is incorporated and Selvarajan in view of Alexander, Furlan and Ahluwalia discloses wherein the at least one processing device is further configured to:  receive user interactions at the client device while the three-dimensional rendering with the applied vehicle wrap is displayed at the client device; and
modify the vehicle wrap design based on the user interactions (see claim 11 rejection for detailed analysis).

As per claim 23, claim 14 is incorporated and Selvarajan in view of Alexander, Furlan and Ahluwalia discloses wherein to cause the three-dimensional rendering with the applied vehicle wrap to be displayed at a client device comprises:
while capturing an image at the client device, superimposing the vehicle wrap design over at least a portion of the image (see claim 13 rejection for detailed analysis).

As per claim 24, Selvarajan in view of Alexander, Furlan and Ahluwalia discloses a non-transitory computer-readable medium encoded with instructions, the instructions executable by one or more processing devices (Selvarajan, abstract and [0063], where the system can be used for generating vehicle wraps, and claim 1), comprising:
obtaining from a website web content corresponding to each of a plurality of potential customers identified from an internal database, 
wherein customer information of the potential customers is obtained from a website of each of the potential customers and wherein the customer information comprises business name, contact information, logo, URL, trademark, company industry classification code or slogan; 
based on the web content, generating a vehicle wrap design for covering a vehicle, wherein the vehicle is identified based on an industry classification code associated with the each of the potential customers;
generating a three-dimensional rendering of the vehicle, 
wherein the vehicle wrap design is applied to the three-dimensional rendering of the vehicle; and 
causing the three-dimensional rendering with the applied vehicle wrap to be displayed at a client device (see claim 1 rejection for detailed analysis).

As per claim 27, claim 24 is incorporated and Selvarajan in view of Alexander, Furlan and Ahluwalia discloses further comprising:  receiving user interactions at the client device while the three-dimensional rendering with the applied vehicle wrap is displayed at the client device; and
modifying the vehicle wrap design based on the user interactions (see claim 11 rejection for detailed analysis).

As per claim 28, claim 24 is incorporated and Selvarajan in view of Alexander, Furlan and Ahluwalia discloses wherein causing the three-dimensional rendering with the applied vehicle wrap to be displayed at a client device comprises:   while capturing an image at the client device, superimposing the vehicle wrap design over at least a portion of the image (see claim 13 rejection for detailed analysis).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan et al. (US PGPUB 20180374274) in view of Alexander et al. (US PGPUB 20170076335) in further view of Furlan et al. (US Patent 10,846,534) and in further view of Ahluwalia (US Patent 8095431) as applied to claim 1 above, and in further view of Beaver III et al. (US PGPUB 20130050205).
As per claim 2, claim 1 is incorporated and Selvarajan in view of Alexander, Furlan and Ahluwalia doesn’t disclose but Beaver discloses wherein generating the vehicle wrap design and the three-dimensional rendering of vehicle is performed at a server device (Beaver, Fig. 6, [0007], and [0074], where a server performs a rendering of how the customized product will look) and 
the method further comprises transmitting the vehicle wrap design or the three-dimensional rendering of vehicle to the client device (Beaver, [0074], where the rendered display is sent to the user’s device).
Selvarajan in view of Alexander, Furlan and Ahluwalia teaches generating editable designs for 3D models and Beaver teaches generating a rendering for a customizable product for a user at a server and transmitting it to the user’s device.  Selvarajan in view of Alexander, Furlan and Ahluwalia contains a “base” process of generating editable designs for 3D models.  Beaver contains a “comparable” process of generating a rendering for a customizable product for a user at a server and transmitting it to the user’s device that has been improved in the same way as the claimed invention.  Beaver’s known “improvement” could have been applied in the same way to the “base” process of Selvarajan in view of Alexander, Furlan and Ahluwalia and the results would have been predictable and resulted in the user being able to view the desired product using a browser (Beaver, [0007]). Furthermore, both Selvarajan in view of Alexander, Furlan and Ahluwalia and Beaver use and disclose similar system functionality (i.e. product customization which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 10, claim 1 is incorporated and Selvarajan in view of Alexander, Furlan, and Ahluwalia doesn’t disclose but Beaver discloses further comprising   delivering the vehicle wrap design to the entity via direct mail, email, or digital marketing (Beaver, [0074], where the rendered display is sent to the user’s device; this maps to delivering the vehicle wrap design to the entity via digital marketing).
See claim 2 rejection for reason to combine.

s 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan et al. (US PGPUB 20180374274) in view of Alexander et al. (US PGPUB 20170076335) in further view of Furlan et al. (US Patent 10,846,534) and in further view of Ahluwalia (US Patent 8095431) as applied to claims 1, 14, and 24 above, and in further view of Takakura et al. (US PGPUB 20030004745).
As per claim 6, claim 1 is incorporated and Selvarajan doesn’t disclose but Alexander discloses further comprising generating, using the computing device, promoted clothing to be displayed as worn by the user based on the obtained customer information wherein the user’s body type is identified from an image captured at the client device (Alexander, [0036], where image data found of the consumer is used to generate 3D photographic representations of the consumer and to use that information to generate customized clothing suggestions for the user).
See claim 1 rejection for reason to combine.
Selvarajan in view of Alexander, Furlan, and Ahluwalia doesn’t disclose but Takakura discloses further comprising generating, using the computing device, information about the vehicle based on the obtained customer information wherein the vehicle is identified from stored information about the customer (Takakura, [0053] and [0056], where the database includes, for each customer, cars that are owned by that customer).
Selvarajan in view of Alexander, Furlan, and Ahluwalia teaches generating editable designs for 3D models and automatically retrieving a set of customers from a plurality of data sources and Takakura teaches retrieving customer information, including contact info from a website.  Selvarajan in view of Alexander, Furlan, and Ahluwalia contains a “base” process of generating editable designs for 3D models and automatically retrieving a set of customers from a plurality of data sources.  Takakura contains a “comparable” process of retrieving customer information, including contact info from a website that has been improved in the same way as the claimed invention.  Takakura’s known “improvement” could have been applied in the same 

As per claim 17, claim 14 is incorporated and Selvarajan in view of Alexander, Ahluwalia, and Takakura discloses wherein the vehicle is identified from an image captured at the client device (see claim 6 rejection for detailed analysis).

Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan et al. (US PGPUB 20180374274) in view of Alexander et al. (US PGPUB 20170076335) in further view of Furlan et al. (US Patent 10,846,534) and in further view of Ahluwalia (US Patent 8095431) as applied to claims 1 and 14 above, and in further view of Blasinski et al. (US Patent 9111186).
As per claim 7, claim 1 is incorporated and Selvarajan in view of Alexander, Furlan, and Ahluwalia doesn’t disclose but Blasinski discloses wherein the vehicle wrap design comprises unique contact information for assessing the effectiveness of the vehicle wrap design (Blasinski, 14:1-35 and 16:50-67, where color QR codes are used to both direct the user to a URL who captures them and additionally sending tagging information to a server for tracking captures of the QR code) and 
the unique contact information is different from the contact information of the entity (Blasinski, 14:1-35 and 16:50-67, where the tracking server maps to a different entity from the URL of the business/service to which the user is directed).
Selvarajan in view of Alexander, Furlan, and Ahluwalia teaches generating editable designs for 3D models and Blasinski teaches using a color QR code that directs a user to a URL and also sends ad tracking info to a server.  Selvarajan in view of Alexander, Furlan, and Ahluwalia contains a “base” process of generating editable designs for 3D models.  Blasinski contains a “comparable” process of using a color QR code that directs a user to a URL and also sends ad tracking info to a server that has been improved in the same way as the claimed invention.  Blasinski’s known “improvement” could have been applied in the same way to the “base” process of Selvarajan in view of Alexander, Furlan, and Ahluwalia and the results would have been predictable and resulted in enabling a user to analyze the number of scans of an advertisement over time (Blasinski, 16:50-67). Furthermore, both Selvarajan in view of Alexander, Furlan, and Ahluwalia and Blasinski use and disclose similar system functionality (i.e. product customization which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 8, claim 7 is incorporated and Selvarajan in view of Alexander, Furlan, and Ahluwalia doesn’t disclose but Blasinski discloses assessing the effectiveness of the vehicle wrap design based on the number of contacts made through the unique contact information over a predetermined period of time (Blasinski, 16:50-67, where the number of captures of a URL by mobile devices can be tracked over a period of time).
See claim 7 rejection for reason to combine.

wherein the vehicle wrap design comprises unique contact information for assessing the effectiveness of the vehicle wrap design and the unique contact information is different from the contact information of the entity (see claim 7 rejection for detailed analysis).

As per claim 19, claim 18 is incorporated and Selvarajan in view of Alexander, Ahluwalia, and Blasinski discloses further comprising assessing the effectiveness of the vehicle wrap design based on the number of contacts made through the unique contact information over a predetermined period of time (see claim 8 rejection for detailed analysis).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan et al. (US PGPUB 20180374274) in view of Alexander et al. (US PGPUB 20170076335) in further view of Furlan et al. (US Patent 10,846,534) and in further view of Ahluwalia (US Patent 8095431) as applied to claims 1 and 14 above, and in further view of Ekin, Ahmet (WO 2006103629).
As per claim 9, claim 1 is incorporated and Selvarajan in view of Alexander, Furlan, and Ahluwalia doesn’t disclose but Ekin discloses wherein generating the vehicle wrap design comprises:  determining whether web content of the website includes a background (Ekin, p. 4, fifth paragraph, where text can be detected in web pages; and p. 3, second paragraph, where certain objects are detected; these map to non-background, and the rest of the content maps to the background); and
when the web content includes a background (Ekin, p. 4, fifth paragraph, where text can be detected in web pages; and p. 3, second paragraph, where certain objects are detected; these map to non-background, and the rest of the content maps to the background);
determine if an image is identifiable from the web content (Ekin, p. 3 and 4, where the detected image maps to text that is discovered in the image); and
when an image is identifiable: integrate the image within the background; and verify that a contrast ratio between the background and the image is at an acceptable threshold (Ekin, p. 3, second paragraph, and p. 3-4, last-paragraph-first paragraph, where the contrast ratio between the object (text) which maps to the image and the background are adapted to maintain a predetermined relative contrast).
Selvarajan in view of Alexander, Furlan, and Ahluwalia teaches generating editable designs for 3D models where customer-specified information for such designs is retrieved from websites and Ekin teaches detecting text in video images or images from web pages and maintaining a sufficient contrast ratio between the text and the background.  Selvarajan in view of Alexander, Furlan, and Ahluwalia contains a “base” process of generating editable designs for 3D models.  Ekin contains a “comparable” process of detecting text in web page images and maintaining a sufficient contrast ratio between the text and the background that has been improved in the same way as the claimed invention.  Ekin’s known “improvement” could have been applied in the same way to the “base” process of Selvarajan in view of Alexander, Furlan, and Ahluwalia and the results would have been predictable and resulted in maintaining the quality and readability of the text in the image (Ekin, page 3, 4th paragraph). Furthermore, both Selvarajan in view of Alexander, Furlan, and Ahluwalia and Ekin use and disclose similar system functionality (i.e. product customization which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 20, claim 14 is incorporated and Selvarajan in view of Alexander, Ahluwalia and Ekin discloses wherein to generate the vehicle wrap design comprises: 
determining whether the web content includes a background; and
when the web content includes a background:
determining if an image is identifiable from the web content; and
when an image is identifiable:
integrating the image within the background; and
verifying that a contrast ratio between the background and the image is at an acceptable threshold (see claim 9 rejection for detailed analysis).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan et al. (US PGPUB 20180374274) in view of Alexander et al. (US PGPUB 20170076335) in further view of Furlan et al. (US Patent 10,846,534) and in further view of Ahluwalia (US Patent 8095431) as applied to claim 1 above, and in further view of Harvill et al. (US PGPUB 20100106283).
As per claim 12, claim 11 is incorporated and Selvarajan in view of Alexander, Furlan, and Ahluwalia doesn’t disclose but Harvill discloses causing the client device to display a quote for production or installation cost of the vehicle wrap design (Harvill, [0034] and [0076], where the cost of the proposed embroidery pattern is displayed to the customer).
Selvarajan in view of Alexander, Furlan, and Ahluwalia teaches generating editable designs for 3D models and Harvill teaches displaying the cost of a proposed embroidery when displaying a preview to a customer.  Selvarajan in view of Alexander, Furlan, and Ahluwalia contains a “base” process of generating editable designs for 3D models.  Harvill contains a “comparable” process of displaying the cost of a proposed embroidery when displaying a preview to a customer that has been improved in the same way as the claimed invention.  Harvill’s known “improvement” could have been applied in the same way to the “base” process of Selvarajan in view of Alexander, Furlan, and Ahluwalia and the results would have been predictable and resulted in the customer knowing the cost of the proposed modification before submitting the order. Furthermore, both Selvarajan in view of Alexander, Furlan, and Ahluwalia .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan et al. (US PGPUB 20180374274) in view of Alexander et al. (US PGPUB 20170076335) in further view of Furlan et al. (US Patent 10,846,534) and in further view of Ahluwalia (US Patent 8095431) as applied to claim 24 above, and in further view of Ekin, Ahmet (WO 2006103629).
As per claim 26, claim 24 is incorporated and Selvarajan in view of Alexander, Furlan, and Ahluwalia doesn’t disclose but Ekin discloses wherein the generating the vehicle wrap design comprises:  determining whether the web content includes a background (Ekin, p. 4, fifth paragraph, where text can be detected in web pages; and p. 3, second paragraph, where certain objects are detected; these map to non-background, and the rest of the content maps to the background); and
when the web content includes a background: determine if an image is identifiable from the web content (Ekin, p. 4, fifth paragraph, where text can be detected in web pages; and p. 3, second paragraph, where certain objects are detected; these map to non-background, and the rest of the content maps to the background); and 
when an image is identifiable: integrate the image within the background; and verify that a contrast ratio between the background and the image is at an acceptable threshold (Ekin, p. 3, second paragraph, and p. 3-4, last-paragraph-first paragraph, where the contrast ratio between the object (text) which maps to the image and the background are adapted to maintain a predetermined relative contrast).
Selvarajan in view of Alexander, Furlan, and Ahluwalia teaches generating editable designs for 3D models and Ekin teaches detecting text in video images or images from web th paragraph). Furthermore, both Selvarajan in view of Alexander, Furlan, and Ahluwalia and Ekin use and disclose similar system functionality (i.e. product customization which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619